Case: 21-50322     Document: 00516369675         Page: 1    Date Filed: 06/24/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 24, 2022
                                  No. 21-50322                          Lyle W. Cayce
                                                                             Clerk

   In the Matter of Gabriel Investment Group,
   Incorporated and Gabriel GP, Incorporated.

                                                                        Debtors,

   Gabriel Investment Group, Incorporated,

                                                                     Appellant,

                                      versus

   Texas Alcoholic Beverage Commission,

                                                                       Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:20-CV-1244


   Before King, Costa, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
         This Texas liquor law dispute poses a two-part question over the
   scope of an exemption from a general prohibition on public corporations
   owning package-store permits: Does Texas Alcoholic Beverage Code Section
   22.16(f) “continue[] to exempt a public corporation if that corporation sells
   some or all its shares to a non-exempt corporation, and, if so, whether the
Case: 21-50322           Document: 00516369675               Page: 2          Date Filed: 06/24/2022




                                             No. 21-50322


   exempt corporation can acquire additional package store permits”?1 We
   certified to the Supreme Court of Texas,2 which swiftly and unanimously
   answered both parts “yes.”3
           That resolves this appeal.
           Accordingly, we REVERSE the district court judgment and
   REMAND for proceedings consistent with this opinion.




           1
            Gabriel Inv. Grp., Inc. v. Tex. Alcoholic Beverage Comm’n, No. 22-0062, 2022 WL
   2183290, at *1 (Tex. June 17, 2022).
           2
               In re Gabriel Inv. Grp., Inc., 24 F.4th 503 (5th Cir. 2022).
           3
              2022 WL 2183290, at *1. The Court noted, though, that its answer came with
   some caveats. Its “analysis assum[ed] GIG will remain the same, distinct public
   corporation that qualified for the exemption in 1995” after it emerges from bankruptcy. See
   id. at *17 n.9. It “[did] not comment on any other scenario or on other potential changes to
   GIG that could interfere with its ongoing legal authority to hold package store permits.”
   Id. (citation omitted).




                                                   2